                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                            )
UNITED STATES OF AMERICA,                   )
    Plaintiff,                              )
                                            )
        v.                                  )         C.A. No. 18-150-JJM-LDA
                                            )
JUAN JOSE RODRIGUEZ-CASTRO,                 )
    Defendant.                              )
_______________________ )

                            MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

        Defendant Juan Jose Rodriguez-Castro moves to suppress all the evidence

seized in his apartment by the Pawtucket Police Department. For the following

reasons, the Court DENIES Mr. Rodriguez-Castro's Motion to Suppress. ECF No.

19.

Facts

        While Caroline Leonardo, the mother of Mr. Rodriguez-Castro's child, was

communicating with Mr. Rodriguez-Castro via Face Time, she witnessed a suspected

robber with a gun invade his apartment at 265 Prospect Street. Ms. Leonardo called

911 to report the suspected armed robbery and Pawtucket Police officers rushed to

Mr. Rodriguez-Castro's apartment.         When they arrived at the location, they

apprehended three men fleeing from the residence. The Officers searched for the

firearm used in the robbery but did not find it on the three suspects or in their vehicle.

After the arrest, Pawtucket Police Officer Gagnon went to the apartment to speak
with Mr. Rodriguez-Castro and his roommate about what had occurred.               Mr.

Rodriguez-Castro aqd his roommate told Officer Gagnon that three males entered the

apartment and held them to the floor at gunpoint. Mr. Rodriguez-Castro and his

roommate positively identified the three suspected robbers through the window as

they were outside the building. They also identified jewelry and watches that had

been recovered from the three suspects as their own. Pawtucket Police Detectives

Trout and Gould then arrived and spoke with Mr. Rodriguez-Castro and his

roommate. While speaking with them, Detective Trout saw two computers, two color

printers, a laminating machine and a shredder in plain view. Detective Trout also

saw a box addressed to Mr. Rodriguez-Castro with an ATM-style card reader inside.

Police Officer Gagnon performed a walk-through of the absent third roommate's

bedroom and Detective Sullivan walked the rear yard of the apartment and the

basement stairway. At the base of the staircase, Detective Sullivan found a closed

door secured with a white electrical cable, untied the cable, and observed an apparent

firearm that turned out to be a pellet pistol on the floor.       Meanwhile, in the

apartment, Detective Trout looked through two garbage bins in the kitchen near the

rear door where the suspects fled from. In the garbage bins, Detective Trout found

blank credit/ATM cards, an American Express card in the name of Joshua Smith, a

Connecticut's driver license in the name of Joshua Smith, and a DHL package

containing American Express signature stickers.

      The Pawtucket Police then stopped searching, secured the scene, and Detective

Trout applied for a warrant to search the apartment based on the observations from




                                          2
the initial walk-through search. After obtaining a warrant, the Officers returned and

thoroughly searched the apartment, resulting in the seizure of various computer and

electrical equipment and other items used in suspected credit card fraud. The seized

evidence resulted in charges of Conspiracy to Commit Bank Fraud, Possession of

Unauthorized Access Devices, Possession of Device· Making Equipment, Possession

of Document Making Implement and Authentication Feature, and Aggravated

Identity Theft.

      Mr. Rodriguez-Castro moves to suppress all the evidence seized in his

apartment alleging that the walk through of his apartment was an unlawful

warrantless search in violation of the Fourth and Fourteenth Amendments, and the

items seized pursuant to the search warrant were illegally obtained as fruits of the

lawful observations and discoveries during the initial search.

Analysis

      First, the Officers were lawfully within Mr. Rodriguez· Castro's apartment as

they had been called to the address after Ms. Leonardo reported that an armed

robbery was occurring. Mter arresting the armed robbers as they were fleeing the

rear of the building, the Officers went to Mr.     Rodrig~wz·Castro's   apartment to

interview him and his roommate. There is nothing before the Court to support the

finding that the Officers were unlawfully inside Mr. Rodriguez· Castro's apartment.

The Officers also had a reasonable belief that a loaded firearm could be found within

the apartment and conducted a limited search to retrieve it.     When the Officers

conducted their search, it was reasonable to believe that a loaded firearm may be




                                          3
located within the apartment. First, Ms. Leonardo had informed the police that she

observed a man holding a firearm and heard Mr. Rodriguez·Castro say that there was

a firearm while they were communicating through FaceTime. Mr. Rodriguez· Castro

and his roommate also informed the Officers that the robbers forced them to the floor

at gunpoint. Although the robbers had been apprehended outside and close to Mr.

Rodriguez· Castro's apartment, no gun had been found on them.

      The "Fourth Amendment does not require police officers to delay in the course

of an investigation" to obtain a warrant, "if to do so would gravely endanger their

lives or the lives of others." Warden v. Hayden, 387 U.S. 294, 298 (1967). In similar

circumstances in which police officers had a reasonable belief that a dangerous

weapon may be present and multiple people are moving around the site, courts have

upheld warrantless searches. See United States v. Iban·a-Zelaya, 465 F.3d 596, 605

(5th Cir. 2006) (affirming warrantless search of apartment for weapons when officers

heard multiple people moving around the apartment, noting the deference to the

judgment of law enforcement officers concerning the risks of a particular situation);

see also Martinez v. Connelly, 2011 U.S. Dist. LEXIS 127293 (S.D.N.Y. 2011)

(upholding warrantless search for weapons in an apartment in which the officers did

not know if anyone else was in the apartment); cf. United States v. Simmons, 661

F.3d 151 (2d Cir. 2011) (rejecting warrantless search of room after apprehending

suspect who admitted gun was in bedroom because the officers had already exercised

control over occupant and neutralized any threat that the gun may have posed).

Here, the Officers reasonably believed a loaded firearm had been left behind by the




                                         4
armed robbers within an apartment with three unknown individuals who were free

to move about and conducted a limited search of the garbage bins next to the door

from which the robbers had fled.

      After the search of the garbage bins, the Officers stopped searching, secured

the scene, and Detective Trout applied for a warrant to search the apartment. The

affidavit in support of the search warrant for Mr. Rodriguez· Castro's apartment was

based on Detective Trout's observations of computer equipment seen in plain view

and materials found in the garbage bin during his lawful search for the firearm.

Conclusion

      For these reasons, the Court DENIES Mr. Rodriguez-Castro's Motion to

Suppress Evidence. ECF No. 19.




        /




John J. McConnell, Jr.
United States District Judge

July 8, 2019




                                         5
